DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 18, 19, 20, 23, 25, 26, 27, 28, 29, 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Suehling et al. (US Pub No. 20120014559 A1) in view of Sarin et al. (US Pub No. 20050245820 A1). 

Regarding Claim 16,
		Suehling discloses A computer-implemented method for registering articulated anatomical structures, the method comprising: (Suehling, Abstract, discloses method registration of medical images is disclosed.  Anatomic landmarks and organs are detected in a first image and a second image.  Pathologies are also detected in the first image and the second image.  Semantic information is automatically extracted from text-based documents associated with the first and second images, and the second image is registered to the first image based the detected anatomic landmarks, organs, and pathologies, and the extracted semantic information; registration method is disclosed)

obtaining first structure correlation data describing a first spatial position of at least one correlation feature relative to a first anatomical structure articulately coupled to a second anatomical structure;  (Suehling [0006], [0018], discloses anatomic landmarks and organs are detected in a first image and a second image.  Semantic information is automatically extracted from at least one text-based document associated with at least one of the first and second images.  The second image is registered to the first image based at least in part on the detected anatomic landmarks and organs and the extracted semantic information.  Pathologies can also be detected in the first and second images, and the second image can be registered to the first image based at least in part on the detected anatomic landmarks, organs, and pathologies, and the extracted semantic information; each anatomical landmark x, is associated with a detection confidence scored that expresses the confidence of the detection to be a true positive.  Beyond landmarks (positions in space), bounding boxes and organ segmentations, such as for the liver, lungs, etc., are detected automatically.  All anatomical structures can be labeled based on existing ontologies; search regions are defined in the 3D medical 
also be used to trigger automatic lesion segmentation.  Each pathology landmark 
is associated with a detection confidence score that expresses the confidence of the detection to be a true positive.  All extracted pathologies are labeled based on existing ontologies; information of landmarks (positions of features) of organs and their corresponding features are determined with respect to other organs in image data)

generating coupling data describing a positional fixation of the second anatomical structure relative to the first anatomical structure, wherein the positional fixation is established by the articulated coupling between the first anatomical structure and the second anatomical structure; (Suehling, [0006], [0018], discloses anatomic landmarks and organs are detected in a first image and a second image.  Semantic information is automatically extracted from at least one text-based document associated with at least one of the first and second images.  The second image is registered to the first image based at least in part on the detected anatomic landmarks and organs and the extracted semantic information.  Pathologies can also be detected in the first and second images, and the second image can be registered to the first image based at least in part on the detected anatomic landmarks, organs, and pathologies, and the extracted semantic information; each anatomical landmark x, is associated with a detection confidence scored that expresses the confidence of the detection to be a true positive.  Beyond landmarks (positions in space), bounding boxes and organ segmentations, such as for 
also be used to trigger automatic lesion segmentation.  Each pathology landmark 
is associated with a detection confidence score that expresses the confidence of the detection to be a true positive.  All extracted pathologies are labeled based on existing ontologies; information of landmarks (positions of features) of organs describe coupling information between first and second structures and their corresponding features are determined of first organ (anatomical structure) with respect to other organ (second anatomical structure) in image data))

determining, based on the first structure correlation data and the coupling data, second structure correlation data to facilitate registration of the second anatomical structure, wherein the second structure correlation data describes the first spatial position of the at least one correlation feature relative to the second anatomical structure; (Suehling [0006], [0018], discloses anatomic landmarks and organs are detected in a first image and a second image.  Semantic information is automatically extracted from at least one text-based document associated with at least one of the first and second images.  The second image is registered to the first image based at least in part on the detected anatomic landmarks and organs and the extracted semantic information.  Pathologies can also be detected in the first and second images, and the second image can be registered to the first image based at least in part on the detected anatomic landmarks, organs, and pathologies, and the extracted semantic information; each anatomical landmark x, is associated with a detection confidence scored that expresses the confidence of the detection to be a true positive.  Beyond landmarks (positions in space), bounding boxes and organ segmentations, such as for the liver, lungs, etc., are detected automatically.  All anatomical structures can be labeled based on existing ontologies; search regions are defined in the 3D medical image based on the detected anatomical landmarks, organs, and bone structures.  Lesions are then detected in each search region using a trained region-specific lesion detector.  This method returns the position and bounding box of lesions, which may then also be used to trigger automatic lesion segmentation.  Each pathology landmark is associated with a detection confidence score that expresses the confidence of the detection to be a true positive.  All extracted pathologies are labeled based on existing ontologies; information of landmarks (positions of features) of organs describe coupling information between first and second structures and their corresponding features are determined of first organ (anatomical structure) with respect to other organ (second anatomical structure) in image data)) and 

Suehling does not explicitly disclose generating and outputting surgical guidance information to an indicating device based on the registration of the second anatomical structure.  ()

surgical targets, useful in connection with a computer assisted surgical navigation system utilizing trackable targets coupled to an anatomical structure to dynamically track the structure during surgery, the method comprising: acquiring initial three-dimensional locations of a plurality of trackable targets at an initial time;  calculating an initial geometric relationship among said targets based on the three-dimensional locations acquired, and without reference to predetermined parameters defining said geometric relationship;  storing data defining the initial geometric relationship;  acquiring later three-dimensional locations of said plurality of trackable targets;  calculating a later geometric relationship among said targets based upon the later acquired three-dimensional locations;  comparing said later geometric relationship with said initial geometric relationship;  determining whether said initial and said later geometric relationships are consistent;  and producing an output which indicates to a user the result of said determination, to indicate stability or instability of the attachment positions of said targets during some period of time; surgical guidance is obtained by tracking plurality of targets (structures) and their locations with respect to each other in image data)



Accordingly, it would have been obvious to one of ordinary skill in the art to modify Suehling with Sarin to provide surgical guidance based on image data containing 

Regarding Claim 17, 
The combination of Suehling and Sarin further discloses determining a second spatial position of at least one geometrical feature of the first anatomical structure; (Suehling, [0006], [0018], discloses anatomic landmarks and organs are detected in a first image and a second image.  Semantic information is automatically extracted from at least one text-based document associated with at least one of the first and second images.  The second image is registered to the first image based at least in part on the detected anatomic landmarks and organs and the extracted semantic information.  Pathologies can also be detected in the first and second images, and the second image can be registered to the first image based at least in part on the detected anatomic landmarks, organs, and pathologies, and the extracted semantic information; each anatomical landmark x, is associated with a detection confidence scored that expresses the confidence of the detection to be a true positive.  Beyond landmarks (positions in space), bounding boxes and organ segmentations, such as for the liver, lungs, etc., are detected automatically.  All anatomical structures can be labeled based on existing  information of landmarks (positions of features) of organs describe coupling information between first and second structures and their corresponding features are determined of first organ (anatomical structure) with respect to other organ (second anatomical structure) in image data)) and 

defining the first spatial position of the at least one correlation feature relative to the at least one geometrical feature. (Suehling, [0006], [0018], discloses anatomic landmarks and organs are detected in a first image and a second image.  Semantic information is automatically extracted from at least one text-based document associated with at least one of the first and second images.  The second image is registered to the first image based at least in part on the detected anatomic landmarks and organs and the extracted semantic information.  Pathologies can also be detected in the first and second images, and the second image can be registered to the first image based at least in part on the detected anatomic landmarks, organs, and pathologies, and the extracted semantic information; each anatomical landmark x, is associated with a detection confidence scored that expresses the confidence of the detection to be a true positive.  Beyond 
also be used to trigger automatic lesion segmentation.  Each pathology landmark 
is associated with a detection confidence score that expresses the confidence of the detection to be a true positive.  All extracted pathologies are labeled based on existing ontologies; information of landmarks (positions of features) of organs describe coupling information between first and second structures and their corresponding features are determined of first organ (anatomical structure) with respect to other organ (second anatomical structure) in image data)). Additionally, the rational and motivation to combine the references Suehling and Sarin as applied in claim 1 apply to this claim.

Regarding Claim 18, 
		The combination of Suehling and Sarin further discloses obtaining at least one image comprising one or more of the first or second anatomical structure, wherein a position or a -3-Attorney Docket No. PT-5417-US-CNT/PH21211Preliminary Amendmentpositional relationship of the positional fixation, the at least one geometrical feature, the at least one correlation feature, or at least one reference feature is determined based on the at least one image. (Suehling, [0006], [0018], discloses anatomic landmarks and organs are detected in a first image and a second image.  Semantic information is automatically extracted from at least one text-based document registered to the first image based at least in part on the detected anatomic landmarks and organs and the extracted semantic information.  Pathologies can also be detected in the first and second images, and the second image can be registered to the first image based at least in part on the detected anatomic landmarks, organs, and pathologies, and the extracted semantic information; each anatomical landmark x, is associated with a detection confidence scored that expresses the confidence of the detection to be a true positive.  Beyond landmarks (positions in space), bounding boxes and organ segmentations, such as for the liver, lungs, etc., are detected automatically.  All anatomical structures can be labeled based on existing ontologies; search regions are defined in the 3D medical image based on the detected anatomical landmarks, organs, and bone structures.  Lesions are then detected in each search region using a trained region-specific lesion detector.  This method returns the position and bounding box of lesions, which may then also be used to trigger automatic lesion segmentation.  Each pathology landmark is associated with a detection confidence score that expresses the confidence of the detection to be a true positive.  All extracted pathologies are labeled based on existing ontologies; information of landmarks (positions of features) of organs describe coupling information between first and second structures and their corresponding features are determined of first organ (anatomical structure) with respect to other organ (second anatomical structure) in image data)). Additionally, the rational and motivation to combine the references Suehling and Sarin as applied in claim 1 apply to this claim.


Regarding Claim 18, 
		The combination of Suehling and Sarin further discloses obtaining at least one image comprising one or more of the first or second anatomical structure, wherein a position or a -3-Attorney Docket No. PT-5417-US-CNT/PH21211 Preliminary Amendmentpositional relationship of the positional fixation, the at least one geometrical feature, the at least one correlation feature, or at least one reference feature is determined based on the at least one image.  . (Suehling, [0006], [0018], discloses anatomic landmarks and organs are detected in a first image and a second image.  Semantic information is automatically extracted from at least one text-based document associated with at least one of the first and second images.  The second image is registered to the first image based at least in part on the detected anatomic landmarks and organs and the extracted semantic information.  Pathologies can also be detected in the first and second images, and the second image can be registered to the first image based at least in part on the detected anatomic landmarks, organs, and pathologies, and the extracted semantic information; each anatomical landmark x, is associated with a detection confidence scored that expresses the confidence of the detection to be a true positive.  Beyond landmarks (positions in space), bounding boxes and organ segmentations, such as for the liver, lungs, etc., are detected automatically.  All anatomical structures can be labeled based on existing ontologies; search regions are defined in the 3D medical image based on the detected anatomical landmarks, organs, and bone structures.  Lesions are then detected in each search region using a  information of landmarks (positions of features) of organs describe coupling information between first and second structures and their corresponding features are determined of first organ (anatomical structure) with respect to other organ (second anatomical structure) in image data)). Additionally, the rational and motivation to combine the references Suehling and Sarin as applied in claim 1 apply to this claim.

Regarding Claim 19, 
		The combination of Suehling and Sarin further discloses wherein an invariant spatial position relative to the positional fixation is determined for the at least one reference feature within a first coordinate system positionally assigned to the second anatomical structure and a third spatial position is determined for the at least one reference feature within a second coordinate system positionally assigned to the first anatomical structure. (Suehling, [0006], [0018], discloses anatomic landmarks and organs are detected in a first image and a second image.  Semantic information is automatically extracted from at least one text-based document associated with at least one of the first and second images.  The second image is registered to the first image based at least in part on the detected anatomic landmarks and organs and the extracted semantic information.  Pathologies can also be detected in the first and second images, registered to the first image based at least in part on the detected anatomic landmarks, organs, and pathologies, and the extracted semantic information; each anatomical landmark x, is associated with a detection confidence scored that expresses the confidence of the detection to be a true positive.  Beyond landmarks (positions in space), bounding boxes and organ segmentations, such as for the liver, lungs, etc., are detected automatically.  All anatomical structures can be labeled based on existing ontologies; search regions are defined in the 3D medical image based on the detected anatomical landmarks, organs, and bone structures.  Lesions are then detected in each search region using a trained region-specific lesion detector.  This method returns the position and bounding box of lesions, which may then also be used to trigger automatic lesion segmentation.  Each pathology landmark is associated with a detection confidence score that expresses the confidence of the detection to be a true positive.  All extracted pathologies are labeled based on existing ontologies; information of landmarks (positions of features) of organs describe coupling information between first and second structures and their corresponding features are determined of first organ (anatomical structure) with respect to other organ (second anatomical structure) in image data)). Additionally, the rational and motivation to combine the references Suehling and Sarin as applied in claim 1 apply to this claim.


Regarding Claim 20, 
		The combination of Suehling and Sarin further discloses wherein the at least one image is an X-ray image taken in an anterior-posterior direction and the position or 
such as Radiology Information System (RIS) information, clinical reports, or other DICOM header information.  Additional clinical context information may be 
derived from user interactions during image reading.  All extracted knowledge 
can be used to tune the registration focus to situation-specific diagnostic needs to ensure that anatomical structures of a particular diagnostic interest are aligned as precisely as possible; t step 214, the registration is automatically refined based on user interactions with the output registration results.  In particular, when a user reads the output registration results, the registration is adapted based on the user interaction.  If a user changes the windowing settings corresponding to a particular anatomic structure, the registration is re-calculated (as described in step 210) with an increased focus on the corresponding anatomic structure.  For example, if the user switches to lung windowing settings during reading of CT data, the image alignment focus is shifted to the automatically identified lung region in the images and the potentially identified  x-ray image data is obtained of positional relationship of anatomical strucutures based on their relative positions from distances or angles). Additionally, the rational and motivation to combine the references Suehling and Sarin as applied in claim 1 apply to this claim.

Regarding Claim 23, 
		The combination of Suehling and Sarin further discloses wherein the second spatial position of the at least one correlation feature relative to the second anatomical structure is determined based on establishing within the second coordinate system a third spatial position of the at least one -4-Attorney Docket No. PT-5417-US-CNT/PH21211 Preliminary Amendment reference feature relative to the positional fixation, wherein the third spatial position is determined within the first coordinate system.  (Suehling, [0005], [0030], discloses a method and system for automatic semantic driven registration of medical images.  Embodiments of the present invention provide a semantics drive image registration framework that can be applied to 2D and 3D image data from various imaging modalities, including magnetic resonance (MR), computed tomography (CT), ultrasound, X-ray, etc. In various embodiments of the present invention, knowledge about anatomy, pathology, and imaging protocol parameters, such as contrast bolus phase, can be extracted from images by automatic parsing and semantic labeling.  Clinical Context information can be obtained by  x-ray image data is obtained of positional relationship of anatomical strucutures based on their relative positions from distances or angles). Additionally, the rational and motivation to combine the references Suehling and Sarin as applied in claim 1 apply to this claim.


	Furthermore, the combination of Suehling and Sarin fruther discloses A non-transitory computer readable medium having stored thereon instructions for registering articulated anatomical structures comprising executable code that, when executed by one or more processors, causes the one or more processors. (Suehling, [0036], discloses the above-described methods for semantic driven registration of medical images may be implemented on a computer using well-known computer processors, memory units, storage devices, computer software, and other components.  A high level block diagram of such a computer is illustrated in FIG. 4.  Computer 402 contains a processor 404 which controls the overall operation of the computer 402 by executing computer program instructions which define such operations.  The computer program instructions may be stored in a storage device 412, or other computer readable medium (e.g., magnetic disk, CD ROM, etc.) and loaded into memory 410 when execution of the computer program instructions is desired.  Thus, the steps of the method of FIGS. 1 and 2 may be defined by the computer program instructions stored in the memory 410 and/or storage 412 and controlled by the processor 404 executing the computer program instructions.  An image acquisition device 420, such as an MR scanning device 

Claims 34 and 35 recite device with elements corresponding to the method steps recited in Claims 16 and 17 respectively. Therefore, the recited elements of the device Claims 34 and 35 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 16 and 17 respectively. Additionally, the rationale and motivation to combine the Suehling and Sarin references presented in rejection of Claim 1, apply to these claims.
	
	Furthermore, the combination of Suehling and Sarin fruther discloses A non-transitory computer readable medium having stored thereon instructions for registering articulated anatomical structures comprising executable code that, when executed by one or more processors, causes the one or more processors. (Suehling, [0036], . 

Allowable Subject Matter
Claims 21, 22, 24, 30, 31 and 33 are allowed.

Reasons for Allowance
Claims 21, 22, 24, 30, 31, 33 : Claims 21 and 30 recite limitations -- “wherein the first anatomical structure comprises a femur, the second anatomical structure comprises a pelvis, the at least one correlation feature comprises a midsagittal plane, the at least one geometrical feature comprises a mechanical axis of the femur, the at least one reference feature comprises an anatomical landmark of the pelvis comprising an anterior superior iliac spine or a most lateral point of a iliac crest, and the positional fixation comprises a centre of rotation of a hip joint”, in combination with features of intervening and base claims are not disclosed by cited prior art references. Therefore, claims 21 and 30 are objected as allowable subject matter. Claims 22, 24, 31 and 33 are objected as allowable subject matter by virtue of their dependency on objected claims 21 and 30. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub No. 20140052149 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.